Citation Nr: 0020193	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  99-05 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for painful joints and 
leg cramps.

3.  Entitlement to service connection for an ear, nose, and 
throat disability.

4.  Entitlement to a higher rating for residuals of a left 
eye injury, initially rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1978 to February 
1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1995 rating decision by the Winston-Salem, 
North Carolina RO of the Department of Veterans Affairs VA 
which granted service connection for residuals of a an injury 
to the pupil of the left eye with no loss of visual acuity, 
and denied service connection for residuals of frostbite of 
the feet and a respiratory disorder.  In June 1995, the 
veteran was notified of this decision and of his procedural 
and appellate rights.  In an April 1996 rating decision, 
service connection for a low back disability was denied.  In 
June 1996, a notice of disagreement was received as to the 
issues of a higher rating for service-connected left eye 
disability and service connection for a low back disability.  
The veteran did not initiate an appeal as to the other issues 
in the June 1995 rating decision.  Thereafter, the denial of 
a higher rating for left eye disability was confirmed and 
continued.

In a June 1997 rating decision, the issue of a higher rating 
for left eye disability was again confirmed and continued.  
In addition, service connection for glaucoma was denied.  
Also, the RO determined that new and material evidence had 
not been received to reopen the claim of service connection 
for a low back disability; however, the veteran had already 
timely disagreed with the original rating decision denying 
service connection for that disability.  In July 1997, the 
veteran was notified of this decision and of his procedural 
and appellate rights.  He did not initiate an appeal with 
regard to the glaucoma issue.  

In a January 1998 rating decision, service connection for 
arthritis with painful joints and leg cramps as well as for 
ears, nose, and throat problems was denied.  In addition, the 
noncompensable rating for left eye disability was again 
confirmed and continued.  Thereafter, a notice of 
disagreement was received as to the denied issues.  

In February 1999, a statement of the case was issued as to 
the issues of a higher rating for left eye disability and 
service connection for arthritis with painful joints and leg 
cramps as well as for ears, nose, and throat problems.  The 
issue of service connection for a low back disability was not 
addressed.  In March 1999, a substantive appeal as to the 
issues listed in the statement of the case was sent to the 
veteran.  


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence linking manifestations of arthritis to an incident 
of service or to a service-connected disability; nor were 
there manifestations of arthritis within one year following 
termination of active service.

2.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of painful joints and leg 
cramps.

3.  The veteran has not submitted competent (medical) 
evidence linking painful joints and leg cramps to an incident 
of service or to post-service symptomatology.

4.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of an ear, nose, and 
throat disability.

5.  The veteran has not submitted competent (medical) 
evidence linking an ear, nose, and throat disability to an 
incident of service or to a service-connected disability.



CONCLUSIONS OF LAW

1.  The claim for service connection for arthritis is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for painful joints and 
leg cramps is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim for service connection for an ear, nose, and 
throat disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).  In 
addition, the Court held, in the recent case of Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam) that absent the submission and 
establishment of a well-grounded claim, VA cannot undertake 
the duty to assist the veteran in developing facts pertinent 
to his or her claim.  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his disabilities 
had their onset during service or within the presumptive 
period, these assertions do not make the claim well-grounded 
if there is no competent medical evidence of record of a 
nexus between any disability in service and his alleged 
current disabilities or a diagnosis within the applicable 
presumptive period.  See Savage v. Gober, 10 Vet. App. 489 
(1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay 
evidence of continuity of symptomatology does not satisfy the 
requirement of competent medical evidence showing a nexus 
between the current condition and service).  As such, the 
Board will review the record to assess whether all three of 
the criteria of Caluza are met and the veteran's assertions 
are supported by the evidence of record.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Where arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2000).


A.  Arthritis

In this case, the service medical records are negative for 
manifestations of arthritis.  Post-service medical records 
show that the veteran sought treatment for low back pain in 
August 1998 and was diagnosed with degenerative joint 
disease.  Records also noted a history of chronic low back 
pain.  At this point, the Board notes that the matter of 
service connection for a low back disability in general is 
addressed in the remand portion of this decision.  The Board 
is only currently addressing service connection for 
arthritis.  

While post-service medical records do show a diagnosis of 
degenerative joint disease in August 1998, many years after 
service, the Board notes that there is no competent (medical) 
evidence in the claims folder that links any present 
arthritis to an incident of service or to a service-connected 
disability.  A claim is not well-grounded where there is no 
medical evidence showing a nexus between a current disability 
and service.  Caluza.  Moreover, the evidence does not show 
that the veteran's arthritis was manifested to a degree of 10 
percent during the one-year presumptive period following 
service.  38 C.F.R. § 3.309 (1999).

The veteran is advised that he may reopen the claim for 
service connection for arthritis at any time by notifying the 
RO of such an intention and submitting supporting evidence.  
An example of supporting evidence is a medical opinion that 
links arthritis to an incident of service or to a service-
connected disability. Robinette v. Brown, 8 Vet. App. 69 
(1995).


B.  Painful Joints and Leg Cramps

In this case, service medical records are negative of 
manifestations of painful joints and leg cramps.  On a 
"Report of Medical History" at the time of the veteran's 
separation examination from service in December 1980, the 
veteran reported having swollen or painful joints and cramps 
in his legs.  When questioned by the examiner, the veteran 
indicated that the swollen or painful joint was a left 
kneecap and that he had not sought treatment for the 
condition; nor had the veteran sought treatment for leg 
cramps.  Results noted by the examiner for each of these 
conditions were normal.  For purposes of well-groundedness, 
the evidence of record supports a finding that a swollen or 
painful left kneecap and leg cramps were noted in service.

Statements of the veteran in the claims folder are to the 
effect that, since service, he has had swollen and painful 
joints and leg cramps.  At a VA examination in January 1995, 
the veteran reported a history of low back pain, right hip 
pain, and bilateral leg pain; however, these complaints were 
not examined.  There are no post-service medical records 
showing treatment for leg cramps or for swollen and painful 
joints, other than for a January 1986 medical report of 
treatment for bilateral leg pain following an automobile 
accident and additional reports of treatment for low back 
pain in 1996 and 1998.  There is no medical opinion linking 
leg cramps or for swollen and painful joints to service.  

For purposes of well-groundedness, the veteran's statements 
as to the continuity of symptomatology of swollen and painful 
joints or leg cramps post-service are presumed credible.  
Savage.  The Court has found that symptoms, not treatment, 
are the essence of any evidence of continuity of 
symptomatology.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  While a swollen or painful left kneecap and leg 
cramps were noted in service and continuity of symptomatology 
has been demonstrated by the veteran's statements, the Board 
finds that medical evidence is required to show whether any 
present swollen or painful joint or leg cramps are related to 
the post-service continuity of symptomatology.  Savage.  This 
burden of submitting competent (medical) evidence of a 
relationship between any present swollen or painful joint or 
leg cramps and the post-service symptomatology may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  Id.

Moreover, the Board notes that the claims folder does not 
contain medical evidence of current swollen or painful joints 
or leg cramps, nor medical evidence of any link between 
current swollen or painful joints or leg cramps and an 
incident of service, or of any link to post-service 
symptomatology.  A service connection claim must be 
accompanied by evidence which establishes that the veteran 
currently has the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  It is the veteran's burden to 
submit evidence of a current disability.  The absence of such 
evidence makes the claim not plausible and, therefore, not 
well-grounded.

The veteran is advised that he may reopen the claim for 
service connection for swollen or painful joints or leg 
cramps at any time by notifying the RO of such an intention 
and submitting supporting evidence.  An example of supporting 
evidence is a medical opinion that links swollen or painful 
joints or leg cramps to an incident of service or to post-
service symptomatology.  Robinette.


C.  Ear, Nose, and Throat Disability

In this case, service medical records are negative for 
manifestations of ear, nose, and throat problems.  On a 
"Report of Medical History" at the time of the veteran's 
separation examination from service in December 1980, the 
veteran reported having ear, nose, and throat problems.  When 
questioned by the examiner, the veteran indicated that he had 
frequent sore throats and that he had sought medical 
treatment. The result noted by the examiner for this 
condition was normal.  For purposes of well-groundedness, the 
evidence of record supports a finding that frequent sore 
throats were noted in service.

Post-service medical records show a January 1995 diagnosis of 
chronic obstructive pulmonary disease and of recurrent 
episodes of bronchitis.  Service connection for a respiratory 
disorder was denied in June 1995 on the basis that evidence 
did not show a chronic respiratory condition to have occurred 
in or to be caused by active service.  That matter is not in 
appellate status at this time.  Recent medical evidence shows 
that the veteran was treated for a cold in August 1998 and 
that the assessment was upper respiratory infection.

While frequent sore throats were noted in service and there 
is recent evidence of an upper respiratory infection many 
years after service, the Board notes that there is no 
competent (medical) evidence in the claims folder that links 
any present ear, nose, and throat disability to an incident 
of service, or more particularly to frequent sore throats in 
service, or to any service-connected disability.  A claim is 
not well-grounded where there is no medical evidence showing 
a nexus between a current disability and service.  Caluza.  

Again, the Board notes that the claims folder does not 
contain medical evidence of a current ear, nose, or throat 
disability. A service connection claim must be accompanied by 
evidence which establishes that the veteran currently has the 
claimed disability.  Rabideau; see also Brammer.  It is the 
veteran's burden to submit evidence of a current disability.  
The absence of such evidence makes the claim not plausible 
and, therefore, not well-grounded.

The veteran is advised that he may reopen the claim for 
service connection for an ear, nose, and throat disability at 
any time by notifying the RO of such an intention and 
submitting supporting evidence.  An example of supporting 
evidence is a medical opinion that links an ear, nose, and 
throat disability to an incident of service or to post-
service symptomatology.  Robinette.




D.  VA's Duty to Assist

The veteran argues that the Board should remand the claims 
for service connection to the RO for additional development 
because various provisions in VA ADJUDICATION PROCEDURE MANUAL 
M21-1 require that a claim be "fully developed" before a 
determination is made as to whether it is well grounded.  See 
Part III,  1.03a, and Part VI,  1.01b, 2.10f.  The full 
development these provisions call for seems to be triggered 
by a "reasonable probability" of a well-grounded claim ( 
1.01b), or a claim which is "potentially plausible on a 
factual basis" ( 2.10f).  On the facts presented in each 
claim-no manifestations of arthritis within one year 
following service, and no current painful joint, leg cramp, 
ear, nose, or throat disabilities-the Board finds no such 
"potential plausibility" or "reasonable probability."  And 
the Board finds that "potentially plausible" cannot be so 
broad as to encompass every claim, because to do so would 
render the statutory scheme of 38 U.S.C.A. § 5107 a nullity.  
See Meyer v. Brown, 9 Vet. App. 425, 434 (1996).  Finally, 
the Court held that the provisions in M21-1, Part III, 
1.03(a) and Part VI, 2.10(f) are invalid because they are 
contrary to 38 U.S.C.A. § 5107(a).  Morton v. West, No. 96-
1517 (U.S. Vet. App. Jul. 15, 1999).  These manual provisions 
have been rescinded, effective August 30, 1999.  Therefore, a 
remand for further development of these claims for service 
connection is unwarranted.


ORDER

The claim for service connection for arthritis is denied as 
not well-grounded.

The claim for service connection for painful joints and leg 
cramps is denied as not well-grounded.

The claim for service connection for an ear, nose, and throat 
disability is denied as not well-grounded.


REMAND

E. Left Eye

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).   

In evaluating the veteran's request for a compensable rating, 
the Board considers the medical evidence of record.  Service 
connection has been granted for residuals of a left eye 
injury.  The Court recently rendered a decision in Fenderson 
v. West, 12 Vet. App 119 (1999), which stated that, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  A review of the record 
reflects that the veteran has actively pursued a compensable 
rating since the initial grant of service connection in June 
1995. As such, the RO should consider the applicability of 
staged ratings.

Moreover, the Court has stated that the duty to assist 
claimants in developing the facts pertinent to their claims 
may, under appropriate circumstances, include a duty to 
conduct a thorough and contemporaneous medical examination.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the 
VA's duty to assist includes the conduct of VA examination 
where the record does not adequately reveal the current state 
of the claimant's disability.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) citing Schafrath V. Derwinski, 1 Vet. 
App. 589, 595 (1991).  The Court has held that where the 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the condition, VA must provide 
a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle, 2 Vet. App. At 632. 

The veteran contends that he has pain in his left eye, 
blurred vision, and that the left pupil is damaged.  
Statements of the veteran in the claims folder are to the 
effect that he had always done construction work, but that 
the sunlight hurt his left eye when he worked.  Social 
Security records dated in July 1995 show a diagnosis of 
history of trauma to the left eye with vision loss.  Clinical 
records dated in June 1996 show a corneal scar and history of 
trauma.  Other medical records show a diagnosis of anisocoria 
due to trauma.  The Board notes that the last VA examination 
was in January 1995 and does not adequately show the current 
state of the veteran's left eye disability.  Accordingly, a 
remand is necessary for a thorough and contemporaneous 
medical examination to determine the current severity of 
residuals of the veteran's left eye injury.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).


F.  Low Back Disability

In an April 1996 rating decision, service connection for a 
low back disability was denied.  In June 1996, a notice of 
disagreement was received as to this issue.  As such, the RO 
is now required to send the veteran a statement of the case 
as to the issue of service connection for a low back 
disability in accordance with 38 U.S.C.A. § 7105 (West 1991) 
and 38 C.F.R. §§ 19.29, 19.30 (1999).  In this regard, the 
Court has held that where a Notice of Disagreement has been 
submitted, the veteran is entitled to a Statement of the 
Case.  The failure to issue a Statement of the Case is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should ask the veteran and his 
representative to prepare a detailed list 
of all sources (VA and non-VA) of 
evaluation and treatment for residuals of 
the veteran's left eye injury since 1996.  
Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

2.  The veteran should be scheduled for a 
VA examination to determine the severity 
of residuals of the left eye injury.  
Specifically, the examiner should express 
an opinion as to whether or not there is 
impairment of visual acuity or field 
loss, pain, rest-requirements, or 
episodic incapacity associated with the 
left eye injury.  The examiner should be 
asked to list residuals of the veteran's 
eye injury, and state whether there is 
active pathology. The examiner should 
support the opinion by discussing medical 
principles as applied to specific medical 
evidence in this case.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  After the above development, the RO 
should then review the veteran's claim 
for a higher evaluation for residuals of 
a left eye injury, taking into 
consideration provisions of Fenderson 
(dealing with staged ratings).  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond.

4.  The RO should send the veteran a 
statement of the case as to the issue of 
service connection for a low back 
disability in accordance with 38 U.S.C.A. 
§ 7105 (West 1991) and 38 C.F.R. §§ 
19.29, 19.30 (1999).  If the veteran 
perfects his appeal by submitting a 
timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board.

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals


 



